SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For 14 February 2012 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable ﻿ InterContinental Hotels Group PLC Preliminary Results for the year to 31 December 2011 Excellent 26% growth in operating profit driven by brand outperformance and scale efficiencies Financial summaryº % Change YoY Actual CER² CER & ex. LDs³ Revenue $1,768m $1,628m 9% 7% 6% Operating profit $559m $444m 26% 25% 21% Total adjusted EPS 130.4¢ 98.6¢ 32% Total basic EPS¹ 159.2¢ 101.7¢ 57% Total dividend per share 55.0¢ 48.0¢ 15% Net debt $538m $743m Richard Solomons, Chief Executive of InterContinental Hotels Group PLC, said: "The strength of our brands, underpinned by our global systems and scale, delivered 6.2% growth in revenue per available room (RevPAR) in the year. We have continued to outperform the industry in key markets such as the US and Greater China where RevPAR was up 7.9% and 10.7% respectively. We are strengthening our business through developing our brand portfolio supported by targeted investment. We also ensure that our hotels with our best in class delivery systems are known for industry leading guest experiences delivered by talented people and dedicated owners. Looking ahead, in spite of considerable uncertainty in the Eurozone, IHG is well positioned globally to benefit from positive long term industry trends and, in particular, growing demand in emerging markets. Our 15% dividend growth reflects the confidence we have in our ability to deliver high quality growth through market share and margin gains, due to our preferred brands, geographic diversity, robust balance sheet and scalable business model." Driving Market Share • Total gross revenue* from hotels in IHG's system of $20.2bn, up 8%. • 2011 global RevPAR growth of 6.2%, 6.9% excluding Egypt, Bahrain and Japan. - Americas 7.5% (US 7.9%); Europe 4.7%; AMEA 0.9% (5.5% ex Egypt, Bahrain, Japan); Greater China 10.7%. - 2011 global rate growth of 2.5% and occupancy growth of 2.3%pts. - Fourth quarter global RevPAR growth of 4.6%, (5.2% ex Egypt, Bahrain and Japan) with rate up 2.8%. • Total system size of 658,348 rooms (4,480 hotels), up 2% year on year. - 44,265 rooms (241 hotels) added to the system, including 6,986 rooms (2 hotels) from the first InterContinental Alliance Resorts and 4,796 rooms (25 hotels) managed on US army bases. - 33,078 rooms (198 hotels) were removed, including 16,329 rooms (122 hotels) in relation to the Holiday Inn relaunch and 6,994 (43 hotels) which were scheduled to leave as a result of the HPT contract renegotiation. - Total pipeline of 180,484 rooms (1,144 hotels), of which 40% is under construction. Over one quarter of the pipeline is in Greater China, of which c.70% is under construction. Leading global pipeline share at 13%. - Signings of 55,424 rooms (356 hotels), in line with 2010. Includes 32,477 Holiday Inn brand family rooms. - Due to the continued restrictions on the availability of debt finance, net system growth for 2012 is currently expected to be in the region of 2%-3% as previously disclosed. • Building preferred brands - Holiday Inn relaunch continues to drive benefits with US RevPAR premiums to the upper midscale segment growing; premiums now sitting at 4%pts and 9%pts for Holiday Inn and Holiday Inn Express respectively. - Three phase Crowne Plaza repositioning underway, with third phase expected to complete by end of 2015. - Hotel Indigo and Holiday Inn Express brand growth supported by JV investments totalling $60m. These will increase the distribution of Hotel Indigo in New York and launch the Holiday Inn Express brand in India. - New brand launches for US midscale and China upper upscale are targeted for the first half of 2012. • Best in class delivery - 69% of rooms revenue delivered through IHG's Channels or by PCR members direct to hotel (2010: 68%). - Industry leading innovative web and mobile strategy delivered 19% of rooms revenue through IHG's direct websites (2010:18%). Best Price Guarantee and Roomkey.com search engine launched in last 6 months. Growing Margins • Strong cost management and scale benefits drive margin growth - Continued improvement in fee based margins* up 4.9%pts to 40.6%, c.1%pt on an underlying basis. - $261m (CER) regional and central costs are in line with expectations and up 1% on 2010. These were $268m on a reported basis and include $8m of above target short-term performance based incentive costs. Current trading update • January global RevPAR up 6.0%, with rate up 3.5%. Americas 7.7%, Europe 3.0%, AMEA 4.2%. Greater China growth of 1.2% reflects the shift of Chinese New Year into January in 2012 from February in 2011. º All figures are before exceptional items unless otherwise noted. See appendices 3 & 4 for financial headlines ¹ After exceptional items ² CER constant exchange rates ³ Excluding $16m significant liquidated damages in 2011 *See appendix 6 for definition Highlights - in new regional structure Americas - Strong performance driven by franchise business RevPAR increased 7.5%; with 2.8% rate growth and fourth quarter RevPAR increased 6.6%. US RevPAR was up 7.9% in 2011, with 6.8% growth in the fourth quarter. On a total basis including the benefit of new hotels, US RevPAR grew 9.5% in the year, outperforming the industry up 8.2%. Revenue increased 3% to $830m and operating profit increased 22% to $451m. After adjusting for owned hotel disposals and excluding (i) $10m managed liquidated damages receipt, (ii) $10m managed benefit year on year from the conclusion of a specific guarantee negotiation relating to one hotel and (iii) results from managed lease hotels*, revenue was up 7% and operating profit up 18%. This was driven by good RevPAR growth across the region, resulting in an 8% increase in franchise royalties, and strong trading at managed hotels. Owned profits benefitted by $4m year on year due to the cessation of depreciation of an asset held for sale in the year, but this was mostly offset by $3m of one-off reorganisation costs relating to one hotel. Regional overheads decreased by $8m, mainly due to a $6m year on year reduction in costs related to our self-insured healthcare benefit plan. We signed 30,109 rooms and opened 27,107 rooms into the system (2010: 20,980 rooms opened). Openings included 6,986 rooms (2 hotels) from the first InterContinental Alliance Resorts, 4,796 rooms (25 hotels) managed on US army bases and 19 hotels outside the US, including InterContinental Vina del Mar, Chile; a Holiday Inn Resort in Acapulco, Mexico; and Canada's largest Holiday Inn. Signings included 15,349 rooms for the Holiday Inn brand family in the US, up 16% on the prior year, demonstrating the ongoing benefits from the relaunch. Europe -RevPAR growth across much of the year drives strong profit increase RevPAR increased 4.7%, with 2.9% rate growth. RevPAR was down 0.2% in the fourth quarter reflecting the deterioration in macro economic conditions across Europe (Q4 RevPAR: UK down 0.7%, Germany down 0.3%). Revenue increased 24% (19% at CER) to $405m and operating profit increased 33% (26% at CER) to $104m. After adjusting for a leased hotel disposal and excluding results from managed lease hotels*, revenue increased 10% and operating profit increased 34%. This was driven by strong RevPAR growth including 10.9% across the two owned hotels and an $8m increase in franchise royalties as a result of 4.0% RevPAR growth and a 3% increase in room count. We signed 5,779 rooms (38 hotels), including 7 Crowne Plaza hotels, and 5 Hotel Indigo hotels (with the first Hotel Indigo for Russia, in St Petersburg and three in the UK). 6,167 rooms (37 hotels) were opened into the system, up 1,748 rooms on 2010, including 10 Crowne Plaza hotels and the InterContinental hotels in Porto and Moscow. AMEA - Good underlying growth in the managed business RevPAR increased 0.9%, with 1.6% growth in the fourth quarter. RevPAR grew 5.5% excluding Egypt (9 hotels) and Bahrain (2 hotels) where political unrest caused significant disruption and Japan (32 hotels) where the earthquake and resultant events negatively impacted growth. RevPAR grew strongly in several other Middle East markets, including 8.9% in Saudi Arabia and 5.6% in the United Arab Emirates, and across the wider AMEA region including 12.9% in South East Asia and 6.3% in Australia, New Zealand and the South Pacific. AMEA revenue increased 1% (2% decline at CER) to $216m and operating profit increased 2% (2% decline at CER) to $84m. After adjusting for a $6m liquidated damages receipt and excluding the negative impact on trading from events in the Middle East, Japan and New Zealand, revenue increased 4% and operating profit increased 9%. This was due to strong RevPAR growth across much of the managed business, partly offset by $4m from the structural changes to certain management contract terms and a 1% net reduction in the room count. We signed 7,424 rooms in the year, mainly within the Holiday Inn brand family (23 hotels or 5,037 rooms) including 5 Holiday Inn Express hotels as part of the Joint Venture deal with Duet Hotels in India. 2,907 rooms (10 hotels) were opened, mostly with the Crowne Plaza and Holiday Inn brands including the first two Crowne Plaza hotels in Vietnam (West Hanoi and Danang) and a second Holiday Inn resort in Phuket, Thailand. Greater China - Increasing scale drives profit growth RevPAR increased 10.7% with rate growth of 5.9%. RevPAR was up 17.4% excluding Shanghai, which was impacted by very strong comparatives for much of the year due to the 2010 World Expo. Greater China RevPAR grew 7.7% in the fourth quarter (up 11.3% excluding Shanghai), including 11.4% in December. Revenue increased 15% (15% CER) to $205m and operating profit increased 24% (26% CER) to $67m. This was driven by 13.4% RevPAR growth at the InterContinental Hong Kong and $13m growth in managed profits due to strong RevPAR growth and 14% increase in room count (adding to a 13% increase in 2010). We opened 8,084 rooms in the year, up on 2010, taking our open rooms in the region to 55,182, and strengthening our market leading position. Openings included 4 InterContinental hotels and 11 Crowne Plaza hotels, demonstrating the strength of these brands in Greater China. Signings of 12,112 rooms were up on 2010, and takes our pipeline to 49,768 rooms, c.70% of which is under construction. Key signings included the Holiday Inn Macau with Sands China Ltd., which at 1,224 rooms will be the world's largest Holiday Inn, and Hotel Indigo Haitang Bay, the first resort location for the brand in the region. *See appendix 6 for definition Capital recycling strategy driving growth The disposal process of InterContinental New York Barclay continues to be progressed. During the year we completed the disposal of Hotel Indigo San Diego, Staybridge Suites Cherry Creek, Holiday Inn Atlanta-Gwinnett Place, the Holiday Inn Express Essen lease and a hotel asset and partnership interest in Australia. Proceeds from these sales totalled $142m, 22% above book value. In line with our strategy to recycle capital to drive growth in our brands, during 2011 we invested $93m in growth capital expenditure. This included a $12m equity stake in Summit Hotel Properties Inc. in the US with whom we have a hotel sourcing agreement; $11m in the joint venture which will take Holiday Inn Express into India; and a $25m in the joint venture to develop a Hotel Indigo on the Lower East side of Manhattan. Interest, tax, cash flow and dividend The interest charge for the period was flat at $62m as costs relating to our new syndicated bank facility offset the impact of lower levels of net debt. The effective tax rate for 2011 is 24% (2010: 26%). The 2012 tax rate is expected to be in the high 20s, moving towards the low 30s in 2013. Exceptional operating items before tax totalled a net credit of $35m. These comprise: credits of (i) $37m from the disposal of hotels (ii) $20m net impairment reversals (iii) $28m relating to the closure of the UK defined benefit pension scheme with effect from 1 July 2013 and (iv) a $9m UK VAT refund and charges of $37m in relation to a settlement of a commercial dispute in Europe and a $22m litigation provision in the Americas. 15% growth in the total dividend to 55.0¢ reflects a strong performance in 2011 and reinforces IHG's resilient, cash generative business model. The Group refinanced its bank debt in November, putting in place a 5 year $1.07bn facility, which was substantially undrawn at the year end, providing certainty of funding until November 2016. Strong free cash flow generation of $422m translated into a $205m reduction in net debt from the prior year to $538m (including the $209m finance lease on the InterContinental Boston). Our balance sheet remains robust, which will allow us to invest to accelerate growth and strengthen our brands. Appendix 1: RevPAR Movement Summary January 2012 Full Year 2011 Q4 2011 RevPAR Rate Occ. RevPAR Rate Occ. RevPAR Rate Occ. Group 6.0% 3.5% 1.3pts 6.2% 2.5% 2.3pts 4.6% 2.8% 1.1pts Americas 7.7% 4.0% 1.8pts 7.5% 2.8% 2.8pts 6.6% 3.7% 1.6pts Europe 3.0% 0.2% 1.5pts 4.7% 2.9% 1.2pts (0.2)% 0.8% (0.6)pts AMEA 4.2% 2.5% 1.1pts 0.9% 1.3% (0.2)pts 1.6% 3.2% (1.2)pts G. China 1.2% 9.2% (3.6)pts 10.7% 5.9% 2.8pts 7.7% 3.9% 2.3pts Appendix 2: Full Year System & Pipeline Summary (rooms) System Pipeline Openings Removals Net Total YoY% Signings Total Group 2% Americas 1% Europe 2% AMEA (1)% G. China 14% Appendix 3: Quarter 4 financial headlines Operating Profit $m Total Americas Europe AMEA G. China Central Franchised 99 91 14 13 4 3 1 1 - - Managed 54 46 9 6 9 2 23 29 13 9 - - Owned & leased 32 32 4 5 11 11 1 2 16 14 - - Regional overheads - - Profit pre central overheads 85 24 17 23 28 25 21 - - Central overheads - Group Operating profit 85 24 17 23 28 25 21 Appendix 4: Full year financial headlines Operating Profit $m Total Americas Europe AMEA G. China Central Franchised 65 55 12 8 3 3 - - Managed 52 21 26 17 87 88 43 30 - - Owned & leased 88 17 13 49 38 5 4 37 33 - - Regional overheads - - Profit pre central overheads 78 84 82 67 54 - - Central overheads - Group Operating profit 78 84 82 67 54 Appendix 5: Constant exchange rate (CER) operating profit movement before exceptional items Total*** Americas Europe AMEA G. China Actual* CER** Actual* CER** Actual* CER** Actual* CER** Actual* CER** Growth/ (decline) 26% 25% 22% 22% 33% 26% 2% (2)% 24% 26% Exchange rates: GBP:USD EUR:USD * US dollar actual currency ** Translated at constant 2010 exchange rates *** After central overheads Appendix 6: Definitions Total gross revenue: total room revenue from franchised hotels and total hotel revenue from managed, owned and leased hotels. It is not revenue attributable to IHG, as it is derived mainly from hotels owned by third parties. The metric is highlighted as an indicator of the scale and reach of IHG's brands. Fee based margins: adjusted for owned and leased hotels, managed leases and individually significant liquidated damages payments. Managed lease hotels: properties that are structured for legal reasons as operating leases but with the same characteristics as management contracts. Appendix 7: Investor Information for 2011 final dividend Ex-dividend date: 21 March 2012 Record date: 23 March 2012 Payment date: 1 June 2012 Dividend payment: Ordinary shares 24.7 pence per share ADRs 39.0 cents per ADR For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Media Relations (Fiona Gornall, Kari Kerr): +44 (0)1895 512426 +44 (0) 7770 736849 High resolution images to accompany this announcement are available for the media to download free of charge from www.vismedia.co.uk. This includes profile shots of the key executives. Presentation for Analysts and Shareholders: A presentation with Richard Solomons (Chief Executive Officer) and Tom Singer (Chief Financial Officer) will commence at 9.30am (London time) on 14 February at Bank of America Merrill Lynch Financial Centre, 2 King Edward Street, London, EC1A 1HQ. There will be an opportunity to ask questions. The presentation will conclude at approximately 10.30am (London time). There will be a live audio webcast of the results presentation on the web address www.ihg.com/prelims12. The archived webcast of the presentation is expected to be on this website later on the day of the results and will remain on it for the foreseeable future. There will also be a live dial-in facility: International dial-in: +44 (0)20 7784 1036 Passcode: US conference call and Q&A: There will also be a conference call, primarily for US investors and analysts, at 9.00am (Eastern Standard Time) on 14 February with Richard Solomons (Chief Executive Officer) and Tom Singer (Chief Financial Officer). There will be an opportunity to ask questions. International dial-in: +44 (0)20 7108 6370 Standard US dial-in: +1 US Toll Free: +1 Conference ID: HOTEL A recording of the conference call will also be available for 7 days. To access this please dial the relevant number below and use the access number 6447 International dial-in: +44 (0)20 7108 6275 Standard US dial-in: +1 US Toll Free: +1 Website: The full release and supplementary data will be available on our website from 7.00 am (London time) on 14 February. The web address is www.ihg.com/prelims12. To watch a video of Tom Singer reviewing our results visit our YouTube channel at www.youtube.com/ihgplc. Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation operating seven hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites® . IHG also manages Priority Club® Rewards, the world's first and largest hotel loyalty programme with over 63 million members worldwide.IHG franchises, leases, manages or owns over 4,400 hotels and more than 658,000 guest rooms in nearly 100 countries and territories, and has more than 1,100 hotels in its development pipeline. IHG expects to recruit around 90,000 new people worldwide across its estate over the next few years and is committed to gender balance throughout its business. We aspire to continue retaining a minimum of 25% female representation on the Board.InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.priorityclub.com for more on Priority Club Rewards. For our latest news, visit www.ihg.com/media, www.twitter.com/ihgplc or www.youtube.com/ihgplc. Cautionary note regarding forward-looking statements: This announcement contains certain forward-looking statements as defined under US law (Section 21E of the Securities Exchange Act of 1934). These forward-looking statements can be identified by the fact that they do not relate to historical or current facts. Forward-looking statements often use words such as 'anticipate', 'target', 'expect', 'estimate', 'intend', 'plan', 'goal', 'believe' or other words of similar meaning. By their nature, forward-looking statements are inherently predictive, speculative and involve risk and uncertainty. There are a number of factors that could cause actual results and developments to differ materially from those expressed in or implied by, such forward-looking statements. Factors that could affect the business and the financial results are described in 'Risk Factors' in the InterContinental Hotels Group PLC Annual report on Form 20-F filed with the United States Securities and Exchange Commission. This Business Review provides a commentary on the performance of InterContinental Hotels Group PLC (the Group or IHG) for the financial year ended 31 December 2011. GROUP PERFORMANCE 12 months ended 31 December Group results % $m $m change Revenue Americas Europe AMEA Greater China Central Operating profit Americas Europe 78 AMEA 84 82 Greater China 67 54 Central Operating profit before exceptional items Exceptional operating items 35 15 Net financial expenses - Profit before tax Earnings per ordinary share Basic 159.2¢ 101.7¢ Adjusted 130.4¢ 98.6¢ Group results Revenue increased by 8.6% to $1,768m and operating profit before exceptional items increased by 25.9% to $559m during the 12 months ended 31 December 2011. The 2011 results reflect continued RevPAR growth, with an overall RevPAR increase of 6.2%, including a 2.5% increase in average daily rate. The results also benefit from overall system size growth of 1.7% year on year to 658,348 rooms. RevPAR growth remained strong throughout the year across the Group although there was some deterioration in Europe in the fourth quarter reflecting macro economic conditions. Operating profit improved in each of the regions. RevPAR growth of 7.5% and 4.7% in the Americas and Europe respectively helped to drive operating profit increases of $82m and $26m in these regions. Operating profit in AMEA rose by $2m despite an estimated adverse impact of the events of the Arab Spring and the natural disasters in Japan and New Zealand of $11m. Continued strong economic growth in Greater China led to operating profit growth of $13m as RevPAR grew by 10.7% and system size increased by 13.7%. At constant currency, central overheads increased from $139m in 2010 to $143m in 2011 ($147m at actual currency), driven by increased investment to support growth in the business, offsetting non-recurring bonus costs. As a result of growth in the business, together with strong cost control, operating profit margin was 40.6%, up 4.9 percentage points on 2010, after adjusting for owned and leased hotels, Americas and Europe managed leases and significant liquidated damages received in 2011. This growth approximates to one percentage point after adjusting for a number of one-off benefits. The average US dollar exchange rate to sterling weakened during 2011 (2011 $1£0.62; 2010 $1£0.65). Translated at constant currency, applying 2010 exchange rates, revenue increased by 6.8% and operating profit increased by 24.8%. Profit before tax increased by $135m from $397m in 2010 to $532m. Adjusted earnings per ordinary share increased by 32.3% to 130.4¢. 12 months ended 31 December % Total gross revenue $bn $bn change InterContinental Crowne Plaza Holiday Inn Holiday Inn Express Staybridge Suites Candlewood Suites Other brands Total Total gross revenue One measure of overall IHG hotel system performance is the growth in total gross revenue, defined as total room revenue from franchised hotels and total hotel revenue from managed, owned and leased hotels. Total gross revenue is not revenue attributable to IHG, as it is derived mainly from hotels owned by third parties. Total gross revenue increased by 8.0% from $18.7bn in 2010 to $20.2bn in 2011. All brands grew total gross revenue, with increases of over 10% compared to 2010 in a number of key brands. Hotels Rooms Global hotel and room count at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental Crowne Plaza Holiday Inn* Holiday Inn Express 39 Staybridge Suites Candlewood Suites Hotel Indigo 39 1 16 Other 67 25 Total 43 Analysed by ownership type Franchised 49 Managed Owned and leased 11 Total 43 * Included 7 (2,928 rooms) Holiday Inn Club Vacations (2010 : 6 hotels, 2,892 rooms). Global hotel and room count During 2011, the IHG global system (the number of hotels and rooms which are franchised, managed, owned or leased by the Group) increased by 43 hotels (11,187 rooms). Openings of 241 hotels (44,265 rooms) were driven by continued expansion in the US, in particular within the Holiday Inn brand family and Greater China. These openings offset the removal of 198 hotels (33,078 rooms). Removals in the US included 43 hotels (6,994 rooms) which were removed from the system as part of the renegotiation of the management contract with Hospitality Properties Trust, a major US owner group. Other openings included the Venetian and Palazzo resorts, under an InterContinental Alliance relationship (6,986 rooms, included in franchised) as well as 25 hotels (4,796 rooms) managed on US army bases. Hotels Rooms Global pipeline at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 51 Crowne Plaza Holiday Inn* Holiday Inn Express Staybridge Suites 95 Candlewood Suites 94 Hotel Indigo 59 Other - - Total Analysed by ownership type Franchised Managed Total Hotels Rooms Global pipeline signings at 31 December Change over 2010 Change over 2010 Total 37 * Included 1 (658 rooms) Holiday Inn Club Vacations (2010 : nil). Global pipeline At the end of 2011, the pipeline totalled 1,144 hotels (180,484 rooms). The IHG pipeline represents hotels and rooms where a contract has been signed and the appropriate fees paid. The continued global demand for IHG brands is demonstrated by over 50% of pipeline rooms being outside of the Americas region, including 28% in Greater China. Signings of 356 hotels (55,424 rooms) represented an increase in the number of hotels signed from 2010 levels (319 hotels). Momentum for the Hotel Indigo brand continued into 2011 with 19 signings, including entry into the Russian market as well as the first Hotel Indigo resort in Phuket, Thailand. During 2011, the opening of 44,265 rooms contributed to a net pipeline decline of 24,375 rooms. Active management out of the pipeline of deals that have become dormant or no longer viable resulted in a further reduction of 35,534 rooms. THE AMERICAS 12 months ended 31 December % Americas Results $m $m change Revenue Franchised Managed Owned and leased Total Operating profit before exceptional items Franchised Managed 52 21 Owned and leased 17 13 Regional overheads Total Americas Comparable RevPAR movement on previous year 12 months ended 31 December Franchised Crowne Plaza 6.0% Holiday Inn 6.3% Holiday Inn Express 7.9% All brands 7.2% Managed InterContinental 8.6% Crowne Plaza 8.8% Holiday Inn 9.9% Staybridge Suites 8.0% Candlewood Suites 8.1% All brands 8.8% Owned and leased InterContinental 11.7% Americas results Revenue and operating profit before exceptional items increased by $23m (2.9%) to $830m and by $82m (22.2%) to $451m respectively. Franchised revenue increased by $37m (8.0%) to $502m. Royalties growth of 8.5% was driven by RevPAR gains across the estate of 7.2%, including 7.9% for Holiday Inn Express, and was further boosted by continued improvement in the royalty rate achieved. Operating profit increased by $39m (9.9%) to $431m also benefitting from lower bad debt experience. Managed revenue increased by $5m (4.2%) to $124m and operating profit increased by $31m (147.6%) to $52m. Revenue and operating profit included $59m (2010 $71m) and $1m (2010 $1m) respectively from properties that are structured, for legal reasons, as operating leases but with the same characteristics as management contracts. Excluding properties operated under this arrangement, as well as the benefit of a $10m liquidated damages receipt in 2011 and a $10m year on year benefit from the conclusion of a specific guarantee negotiation relating to one hotel, revenue grew by $7m. Growth was driven by a RevPAR increase of 8.8% across the estate. Although year end system size was 6.0% lower than at the end of 2010, due to the phasing of removals towards the end of the year, rooms available during the year actually grew by 4.5%. Operating profit grew by $11m on the same basis, also benefitting from increased joint venture distributions. Owned and leased revenue declined by $19m (8.5%) and operating profit grew by $4m (30.8%) to $17m. In the first half of the year, Staybridge Suites Denver Cherry Creek was sold and converted to a franchise contract, whilst Holiday Inn Atlanta Gwinnett Place and Hotel Indigo San Diego were sold and converted to management contracts. Excluding the year on year impact of these and prior year disposals, owned and leased revenue grew by $8m (4.2%) and operating profit by $7m (77.8%) reflecting RevPAR growth of 10.3%, including 11.2% at the InterContinental New York Barclay. Operating profit for 2011 includes a $4m year on year benefit from lower depreciation recorded for the InterContinental New York Barclay since the hotel was categorised as "Held for Sale" in the first quarter of 2011, subsequent to which no depreciation was charged. Operating profit growth was, however, adversely impacted by $3m of one off re-organisation costs relating to one hotel in 2011. Regional overheads decreased by $8m (14.0%) to $49m, mainly reflecting a year on year reduction of $6m in costs for claims in a self-insured healthcare benefit plan. Hotels Rooms Americas hotel and room count at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 52 Crowne Plaza Holiday Inn* Holiday Inn Express 27 Staybridge Suites Candlewood Suites Hotel Indigo 33 Other brands 51 29 Total 15 Analysed by ownership type Franchised 36 Managed Owned and leased 6 Total 15 * Included 7 (2,928 rooms) Holiday Inn Club Vacations (2010 : 6 hotels, 2,892 rooms). Americas hotel and room count The Americas hotel and room count in the year increased by 15 hotels (2,823 rooms) to 3,473 hotels (442,198 rooms). Openings of 168 hotels (27,107 rooms) included the Venetian and Palazzo resorts, under an InterContinental Alliance relationship (6,986 rooms, included in franchised) and 25 hotels managed as part of the US government's Privatization of Army Lodgings initiative. The Holiday Inn and Holiday Inn Express brands generated openings of 113 hotels (12,269 rooms) and IHG's extended-stay brands, Staybridge Suites and Candlewood Suites, achieved openings of 22 hotels (2,036 rooms). Removals of 153 hotels (24,284 rooms) were mainly from Crowne Plaza and Holiday Inn hotels, and included 43 hotels (6,994 rooms) which were removed as part of the renegotiation of the management contract with Hospitality Properties Trust. Hotels Rooms Americas pipeline at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 5 - - Crowne Plaza 22 Holiday Inn* Holiday Inn Express Staybridge Suites 86 Candlewood Suites 94 Hotel Indigo 38 Other - - Total Analysed by ownership type Franchised Managed 10 Total * Included 1 (658 rooms) Holiday Inn Club Vacations (2010 : nil). Americas pipeline The Americas pipeline totalled 775 hotels (84,450 rooms) as at 31 December 2011. Overall signings of 30,109 rooms were in line with 2010 levels. Notable signings included Hotel Indigo properties in Guadalajara and Boca del Rio in Mexico, as well as Lower East Side, Manhattan in the US. The overall pipeline reduced by 115 hotels (18,059 rooms) compared to 2010. EUROPE 12 months ended 31 December % Europe results $m $m change Revenue Franchised 86 76 Managed 70 Owned and leased Total Operating profit before exceptional items Franchised 65 55 Managed 26 17 Owned and leased 49 38 Regional overheads Total 78 Europe comparable RevPAR movement on previous year 12 months ended 31 December Franchised All brands 4.0% Managed All brands 5.5% Owned and leased InterContinental 10.9% Europe results Revenue and operating profit before exceptional items increased by $79m (24.2%) to $405m and by $26m (33.3%) to $104m respectively. Franchised revenue increased by $10m (13.2%) to $86m and operating profit by $10m (18.2%) to $65m. At constant currency, revenue increased by 7.9% and operating profit increased by 12.7%. Growth was mainly driven by royalties growth of 11.4% (5.9% at constant currency) reflecting RevPAR growth of 4.0%, together with an increase in system size. Revenues associated with new signings, relicensing and terminations increased by $2m. Managed revenue increased by $48m to $118m (68.6%) and operating profit increased by $9m to $26m (52.9%).At constant currency, revenue increased by 61.4% whilst operating profit increased by 47.1%.During the year, two properties were converted from management contracts to an operating lease structure with the same characteristics as management contracts. Revenues recorded under the operating lease structure were $46m in 2011 (2010 nil), with operating profits of nil (2010 nil). Excluding the impact of properties under the operating lease structure and on a constant currency basis, operating profit increased by $8m (47.1%) reflecting RevPAR growth of 5.5%, together with the year on year benefit of a $3m charge in 2010 with regard to guarantee obligations for one hotel. On the same basis, revenue fell slightly as a result of a minor change in the allocation of income to the managed estate. In the owned and leased estate, revenue increased by $21m (11.7%) to $201m and operating profit increased by $11m (28.9%), or at constant currency by 6.7% and 21.1% respectively. During the year, IHG exited from the lease for Holiday Inn Express Essen, with a minor impact on revenue and operating profit. RevPAR growth of 10.9% benefitted from average daily rate growth of 10.3% across the year. The InterContinental London Park Lane and the InterContinental Paris Le Grand delivered strong year on year RevPAR growth of 7.3% and 14.5% respectively. Hotels Rooms Europe hotel and room count at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 30 - Crowne Plaza 86 8 Holiday Inn Holiday Inn Express 10 Staybridge Suites 3 - - Hotel Indigo 5 3 Total 13 Analysed by ownership type Franchised 14 Managed - 33 Owned and leased 2 Total 13 Europe hotel and room count During 2011, Europe system size increased by 13 hotels (a net increase of 2,236 rooms) to 612 hotels (99,885 rooms). Activity included openings of 37 hotels (6,167 rooms), an increase from 27 hotels and 4,419 rooms in 2010, and removals of 24 hotels (3,931 rooms). The net decrease of eight Holiday Inn hotels comprised nine openings and 17 removals, five of which relate to the Holiday Inn brand relaunch. There were three Hotel Indigo openings in the UK in 2011, bringing the total Hotel Indigo count for Europe to five. Two InterContinental hotels, in Moscow and Porto, opened in 2011, representing a re-entry for the brand into the Russian and Portuguese markets. Hotels Rooms Europe pipeline at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 5 Crowne Plaza 12 Holiday Inn 25 Holiday Inn Express 43 - Staybridge Suites 2 - - Hotel Indigo 11 - Total 98 Analysed by ownership type Franchised 82 Managed 16 Total 98 Europe pipeline There were 38 hotel signings (5,779 rooms) in 2011, down from 51 hotel signings (7,479 rooms) in 2010, strengthening IHG's presence in established markets such as the UK, Germany and the Netherlands and extending into newer markets such as Turkey and Russia. Demand was particularly strong in the midscale segment which represented 65% of room signings. There were five further signings for IHG's lifestyle brand, Hotel Indigo, including further expansion in the UK and entry into the Russian market. There were also seven Crowne Plaza signings including three in the developing Turkish market. ASIA, MIDDLE EAST & AFRICA (AMEA) 12 months ended 31 December % AMEA results $m $m change Revenue Franchised 19 15 Managed Owned and leased 46 43 Total Operating profit before exceptional items Franchised 12 8 Managed 87 88 Owned and leased 5 4 Regional overheads Total 84 82 AMEA comparable RevPAR movement on previous year 12 months ended 31 December Franchised All Brands 1.7% Managed All Bands 0.6% AMEA results Revenue and operating profit before exceptional items increased by $3m (1.4%) to $216m and by $2m (2.4%) to $84m respectively. The region's results were adversely impacted by the political instability throughout 2011 in the Middle East, together with the natural disasters in Japan and New Zealand. Franchised revenue increased by $4m (26.7%) to $19m and operating profit by $4m (50.0%) to $12m. At constant currency, revenue increased by 20.0% and operating profit increased by 37.5%, which includes four properties which were converted from management contracts to franchise arrangements during the year. RevPAR in the franchised estate grew by 1.7%. Excluding Egypt, Bahrain and Japan, RevPAR grew by 4.4%. Managed revenue decreased by $4m (2.6%) to $151m and operating profit decreased by $1m (1.1%) to $87m. At constant currency, revenue decreased by 7.7% and operating profit by 5.7%. The events of the Arab Spring together with the natural disasters in Japan and New Zealand had an estimated adverse impact of $11m on the results, whilst there was a further $4m adverse impact due to changes to certain management contract terms. Results did however benefit from a liquidated damages receipt of $6m during the year. RevPAR grew by 0.6% compared to 2010 and by 5.7% excluding Egypt, Bahrain and Japan. In the owned and leased estate, revenue increased by $3m (7.0%) to $46m and operating profit increased by $1m (25.0%), or at constant currency by 9.3% and 25.0% respectively. Hotels Rooms AMEA hotel and room count at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 64 Crowne Plaza 61 3 Holiday Inn 77 Holiday Inn Express 8 Staybridge Suites 2 - Other 16 Total Analysed by ownership type Franchised 54 Managed Owned and leased 2 - 2 Total AMEA hotel and room count AMEA hotel and room count decreased by seven hotels (527 rooms) to 228 hotels (61,083 rooms). Openings of 10 hotels (2,907 rooms) were offset by the removal of 17 hotels (3,434 rooms). Hotel openings were mainly in the Crowne Plaza and Holiday Inn brands, including notably the entry of the Crowne Plaza brand into the Vietnam market (in West Hanoi and Danang) and a second Holiday Inn resort in Phuket, Thailand. Hotels Rooms AMEA pipeline at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 19 Crowne Plaza 21 Holiday Inn 43 Holiday Inn Express 27 12 Staybridge Suites 7 4 Hotel Indigo 5 3 Total Analysed by ownership type Franchised 4 Managed Total AMEA pipeline Signings increased from 27 hotels (6,410 rooms) in 2010 to 36 hotels (7,424 rooms) in 2011, mainly within the Holiday Inn brand family (23 hotels or 5,037 rooms), including five Holiday Inn Express hotels as part of a deal with Duet India Hotels Group. In addition, there were three new signings for Hotel Indigo, in Jakarta and Riyadh, as well as the world's first Hotel Indigo resort in Phuket, Thailand. Pipeline signings were offset by active management out of the pipeline of deals which were dormant or no longer viable, including a number of exits in the Middle East reflecting increased uncertainty in the region. GREATER CHINA 12 months ended 31 December % Greater China results $m $m change Revenue Franchised 2 2 - Managed 77 60 Owned and leased Total Operating profit before exceptional items Franchised 3 3 - Managed 43 30 Owned and leased 37 33 83 66 Regional overheads Total 67 54 Greater China comparable RevPAR movement on previous year 12 months ended 31 December Managed All Brands 10.3% Owned and leased InterContinental 13.4% Greater China results Revenue and operating profit before exceptional items increased by $27m (15.2%) to $205m and by $13m (24.1%) to $67m respectively. Managed revenue increased by $17m (28.3%) to $77m and operating profit increased by $13m (43.3%) to $43m. At constant currency, revenue increased by 26.7% and operating profit increased by 43.3%. Continued strong economic growth in the region helped to drive RevPAR growth of 10.3%. Excluding Shanghai, where RevPAR growth was tempered by strong comparatives due to the World EXPO held in May to October 2010, comparable RevPAR grew by 17.4%. There was also continued significant system size growth for the managed estate in the region (14.2% rooms growth in 2011 and 12.6% in 2010). On both a constant and actual currency basis, owned and leased revenue increased by $10m (8.6%) to $126m and operating profit increased by $4m (12.1%) to $37m. The InterContinental Hong Kong generated RevPAR growth of 13.4%. Regional costs increased by $4m to $16m (33.3%), reflecting increased investment in operations and infrastructure in the region to support the growth of IHG's brands. Hotels Rooms Greater China hotel and room count at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 23 4 Crowne Plaza 52 9 Holiday Inn 57 5 Holiday Inn Express 34 5 Hotel Indigo 1 - - Other - - Total 22 Analysed by ownership type Franchised 3 - Managed 22 Owned and leased 1 - - Total 22 Greater China hotel and room count Greater China hotel and room count increased by 22 hotels (6,655 rooms) to 167 hotels (55,182 rooms). Growth was driven by openings of 26 hotels (8,084 rooms), higher than in 2010 (24 hotels or 7,253 rooms). The majority of openings were in the upscale brands in 2011, including the InterContinental One Thousand Island Lake Resort which is the first IHG resort in East China, whilst there were 12 openings for the Holiday Inn brand family, including five Holiday Inn Express hotels. Hotels Rooms Greater China pipeline at 31 December Change over 2010 Change over 2010 Analysed by brand InterContinental 22 3 Crowne Plaza 53 Holiday Inn 41 - Holiday Inn Express 28 Hotel Indigo 5 2 Total 2 Analysed by ownership type Franchised 2 - Managed 2 Total 2 Greater China pipeline The pipeline in Greater China increased by two hotels to 149 hotels. There were 38 hotels signed during 2011 (12,112 rooms) compared to 40 hotels (11,486 rooms) in 2010. Demand was strong for both upscale and midscale brands. Signings were split between 21 hotels in the upscale brands (InterContinental, Crowne Plaza and Hotel Indigo) and 17 hotels within the midscale Holiday Inn brand family (including five for the Holiday Inn Express). Key signings include Holiday Inn in Macau with Sands China Ltd, which will be the world's largest Holiday Inn, with 1,224 rooms, and Hotel Indigo Haitang Bay, which will be the first Hotel Indigo to open in a resort location in Greater China. CENTRAL 12 months ended 31 December % Central results $m $m change Revenue Gross central costs Net central costs Central Results During 2011, net central costs increased by $8m from $139m to $147m (5.8%). At constant currency, net central costs increased by $4m (2.9%). The movement was primarily driven by increased investment to support growth in the business. Central revenue mainly comprised technology fee income. SYSTEM FUND 12 months ended 31 December % System Fund results $m $m change Assessment fees and contributions received from hotels Proceeds from sale of Priority Club Rewards points In the year to 31 December 2011, System Fund (the Fund) income increased by 9.8% to $1.2bn primarily as a result of growth in hotel room revenues and marketing programmes. The increase in proceeds from the sale of Priority Club Rewards points mainly reflects the strong performance of co-brand credit card schemes. In addition to management or franchise fees, hotels within the IHG system pay cash assessments and contributions which are collected by IHG for specific use within the Fund. The Fund also receives proceeds from the sale of Priority Club Rewards points. The Fund is managed for the benefit of hotels in the system with the objective of driving revenues for the hotels. The Fund is used to pay for marketing, the Priority Club Rewards loyalty programme and the global reservation system. The operation of the Fund does not result in a profit or loss for the Group and consequently the revenues and expenses of the Fund are not included in the Group Income Statement. OTHER FINANCIAL INFORMATION Exceptional operating items Exceptional operating items totalled a net gain of $35m. Exceptional gains included $37m from the disposal of hotels, including $29m profit on the sale of the Holiday Inn Burswood, a UK VAT refund of $9m, $20m net impairment reversals and a $28m pension curtailment gain in relation to the closure of the UK defined benefit pension scheme. Exceptional charges included a $22m litigation provision and $37m in respect of the settlement of a prior period commercial dispute in Europe. Exceptional operating items are treated as exceptional by reason of their size or nature and are excluded from the calculation of adjusted earnings per ordinary share in order to provide a more meaningful comparison of performance. Net financial expenses Net financial expenses remained flat at $62m as costs relating to the new syndicated bank facility offset the impact of lower levels of net debt. Financing costs included $1m (2010 $2m) of interest costs associated with Priority Club Rewards where interest is charged on the accumulated balance of cash received in advance of the redemption points awarded. Financing costs in 2011 also included $18m (2010 $18m) in respect of the InterContinental Boston finance lease. Taxation The effective rate of tax on the combined profit from continuing and discontinued operations, excluding the impact of exceptional items, was 24% (2010 26%). By excluding the impact of prior year items, which are included wholly within continuing operations, the equivalent tax rate would be 36% (2010 35%). This rate is higher than the average UK statutory rate of 26.5% due mainly to certain overseas profits (particularly in the US) being subject to statutory rates higher than the UK statutory rate, unrelieved foreign taxes and disallowable expenses. Taxation within exceptional items totalled a credit of $48m (2010 charge of $8m) in respect of continuing operations. This represented the release of exceptional provisions relating to tax matters which were settled during the year, or in respect of which the statutory limitation period had expired, together with tax relief on exceptional costs and tax arising on disposals. Net tax paid in 2011 totalled $90m (2010 $68m) including $1m paid (2010 $4m) in respect of disposals. Tax paid represents an effective rate of 17% (2010 17%) on total profits and is lower than the effective income statement tax rate of 24% primarily due to the impact of deferred taxes (including the realisation of assets such as tax losses), the receipt of refunds in respect of prior years and provisions for tax for which no payment of tax has currently been made. Earnings per ordinary share Basic earnings per ordinary share in 2011 was 159.2¢, compared with 101.7¢ in 2010. Adjusted earnings per ordinary share was 130.4¢, against 98.6¢ in 2010. Dividends The Board has proposed a final dividend per ordinary share of 39.0¢ (24.7p). With the interim dividend per ordinary share of 16.0¢ (9.8p), the full-year dividend per ordinary share for 2011 will total 55.0¢ (34.5p). Share price and market capitalisation The IHG share price closed at £11.57 on 31 December 2011, down from £12.43 on 31 December 2010. The market capitalisation of the Group at the year end was £3.4bn. Capital structure and liquidity management During the year, $479m of cash was generated from operating activities, with the other key elements of the cash flow being: · proceeds from the disposal of hotels of $142m, including $71m from the sale of the Holiday Inn Burswood on 1 July 2011 and $55m from the sale of the Hotel Indigo San Diego on 17 June 2011; and · capital expenditure of $194m including a $12m equity stake in Summit Hotel Properties, Inc., $31m investment in joint ventures and a $37m deposit paid to a hotel owner in connection with the renegotiation of a management contract. The Group refinanced its bank debt in November 2011, putting in place a five year $1.07bn syndicated bank facility which matures in November 2016. This facility was substantially undrawn at the year end. In December 2009, the Group issued a seven-year £250m public bond, at a coupon of 6%. The £250m was immediately swapped into US dollar debt using currency swaps. Additional funding is provided by a finance lease on the InterContinental Boston. Net debt at 31 December 2011 was $538m, a decrease over the year of $205m. Net debt included $209m in respect of the finance lease obligations for the InterContinental Boston and $29m in respect of currency swaps related to the sterling bond. Net debt* at 31 December $m $m Borrowings: US Dollar Euro - Other 5 6 Cash Net debt Average debt levels * Including the impact of currency derivatives. Facilities at 31 December $m $m Committed Uncommitted 79 53 Total Interest risk profile of gross debt for major currencies at 31 December % % At fixed rates INTERCONTINENTAL HOTELS GROUP PLC GROUP INCOME STATEMENT For the year ended 31 December 2011 Year ended 31 December 2011 Year ended 31 December 2010 Before exceptional items Exceptional items (note 4) Total Before exceptional items Exceptional items (note 4) Total $m $m $m $m $m $m Continuing operations Revenue (note 3) - - Cost of sales - - Administrative expenses Other operating income and expenses 11 46 57 8 35 43 15 22 Depreciation and amortisation - - Impairment - 20 20 - Operating profit (note 3) 35 15 Financial income 2 - 2 2 - 2 Financial expenses - - Profit before tax (note 3) 35 15 Tax (note 5) 48 Profit for the year from continuing operations 83 7 Profit for the year from discontinued operations - 2 2 Profit for the year attributable to equity holders of the parent 83 9 Earnings per ordinary share (note 6) Continuing operations: Basic 159.2¢ 101.0¢ Diluted 155.4¢ 98.3¢ Adjusted 130.4¢ 98.6¢ Adjusted diluted 127.4¢ 95.9¢ Total operations: Basic 159.2¢ 101.7¢ Diluted 155.4¢ 99.0¢ Adjusted 130.4¢ 98.6¢ Adjusted diluted 127.4¢ 95.9¢ INTERCONTINENTAL HOTELS GROUP PLC GROUP STATEMENT OF COMPREHENSIVE INCOME For the year ended 31 December 2011 Year ended 31 December $m Year ended 31 December $m Profit for the year Other comprehensive income Available-for-sale financial assets: Gains on valuation 15 17 Losses reclassified to income on impairment 3 1 Cash flow hedges: Losses arising during the year - Reclassified to financial expenses 4 6 Defined benefit pension plans: Actuarial losses, net of related tax credit of $13m (2010 $7m) Change in asset restriction on plans in surplus and liability in respect of funding commitments, net of related tax credit of $7m (2010 $10m) Exchange differences on retranslation of foreign operations, including related tax charge of $3m (2010 $1m credit) Tax related to pension contributions 2 7 Other comprehensive loss for the year Total comprehensive income for the year Attributable to: Equity holders of the parent Non-controlling interest 1 - INTERCONTINENTAL HOTELS GROUP PLC GROUP STATEMENT OF CHANGES IN EQUITY For the year ended 31 December 2011 Year ended 31 December 2011 Equity share capital Other reserves* Retained earnings Non-controlling interest Total equity $m $m $m $m $m At beginning of the year 7 Total comprehensive income for the year - - 1 Issue of ordinary shares 8 - - - 8 Movement in shares in employee share trusts - 8 - Equity-settled share-based cost - - 29 - 29 Tax related to share schemes - - 7 - 7 Equity dividends paid - - - Exchange adjustments 1 - - - At end of the year 8 Year ended 31 December 2010 Equity share capital Other reserves* Retained earnings Non-controlling interest Total equity $m $m $m $m $m At beginning of the year 7 Total comprehensive income for the year - 16 - Issue of ordinary shares 19 - - - 19 Movement in shares in employee share trusts - - Equity-settled share-based cost - - 33 - 33 Tax related to share schemes - - 22 - 22 Equity dividends paid - - - Exchange adjustments 6 - - - At end of the year 7 * Other reserves comprise the capital redemption reserve, shares held by employee share trusts, other reserves, unrealised gains and losses reserve and currency translation reserve. INTERCONTINENTAL HOTELS GROUP PLC GROUP STATEMENT OF FINANCIAL POSITION 31 December 2011 31 December 31 December $m $m ASSETS Property, plant and equipment Goodwill 92 92 Intangible assets Investment in associates and joint ventures 87 43 Retirement benefit assets 21 5 Other financial assets Non-current tax receivable 41 - Deferred tax assets 79 Total non-current assets Inventories 4 4 Trade and other receivables Current tax receivable 20 13 Derivative financial instruments 3 - Cash and cash equivalents 78 Total current assets Non-current assets classified as held for sale - Total assets (note 3) LIABILITIES Loans and other borrowings Derivative financial instruments - Trade and other payables Provisions Current tax payable Total current liabilities Loans and other borrowings Derivative financial instruments Retirement benefit obligations Trade and other payables Provisions Deferred tax liabilities Total non-current liabilities Liabilities classified as held for sale - Total liabilities Net assets EQUITY Equity share capital Capital redemption reserve 10 10 Shares held by employee share trusts Other reserves Unrealised gains and losses reserve 71 49 Currency translation reserve Retained earnings IHG shareholders' equity Non-controlling interest 8 7 Total equity INTERCONTINENTAL HOTELS GROUP PLC GROUP STATEMENT OF CASH FLOWS For the year ended 31 December 2011 Year ended 31 December Year ended 31 December $m $m Profit for the year Adjustments for: Net financial expenses 62 62 Income tax charge 72 Depreciation and amortisation 99 Exceptional operating items Gain on disposal of discontinued operations - Equity-settled share-based cost, net of payments 25 26 Other items - 1 Operating cash flow before movements in working capital Net change in loyalty programme liability and System Fund surplus 66 10 Other changes in net working capital 96 Utilisation of provisions Retirement benefit contributions, net of cost Cash flows relating to exceptional operating items Cash flow from operations Interest paid Interest received 1 2 Tax paid on operating activities Net cash from operating activities Cash flow from investing activities Purchase of property, plant and equipment Purchase of intangible assets Investment in other financial assets Investment in associates and joint ventures - Disposal of assets, net of costs Proceeds from other financial assets 15 28 Tax paid on disposals Net cash from investing activities 36 Cash flow from financing activities Proceeds from the issue of share capital 8 19 Purchase of own shares by employee share trusts Dividends paid to shareholders Decrease in borrowings Net cash from financing activities Net movement in cash and cash equivalents in the year 51 Cash and cash equivalents at beginning of the year 78 40 Exchange rate effects Cash and cash equivalents at end of the year 78 INTERCONTINENTAL HOTELS GROUP PLC NOTES TO THE FINANCIAL STATEMENTS 1. Basis of preparation The audited consolidated financial statements of InterContinental Hotels Group PLC (the Group or IHG) for the year ended 31 December 2011 have been prepared in accordance with International Financial Reporting Standards (IFRSs) as adopted by the European Union and as applied in accordance with the provisions of the Companies Act 2006. They have been prepared on a consistent basis using the accounting policies set out in the IHG Annual Report and Financial Statements for the year ended 31 December 2010. New accounting standards, amendments and interpretations applicable from 1 January 2011 have not had a material impact on the financial statements and there has been no requirement to restate prior year comparatives. The completion of an internal reorganisation during the fourth quarter has resulted in a change to the Group's reportable segments. Comparatives have been restated to show the segmental information on a consistent basis. 2. Exchange rates The results of operations have been translated into US dollars at the average rates of exchange for the year. In the case of sterling, the translation rate is $1 £0.62 (2010 $1 £0.65). In the case of the euro, the translation rate is $1 €0.72 (2010 $1 €0.76). Assets and liabilities have been translated into US dollars at the rates of exchange on the last day of the year. In the case of sterling, the translation rate is $1 £0.65 (2010 $1 £0.64). In the case of the euro, the translation rate is $1 €0.77 (2010 $1 €0.75). 3. Segmental information Revenue $m $m Americas Europe AMEA Greater China Central Total revenue All results relate to continuing operations. Profit $m $m Americas Europe 78 AMEA 84 82 Greater China 67 54 Central Reportable segments' operating profit Exceptional operating items (note 4) 35 15 Operating profit Financial income 2 2 Financial expenses Profit before tax All results relate to continuing operations. Assets $m $m Americas Europe AMEA Greater China Central Segment assets Unallocated assets: Non-current tax receivable 41 - Deferred tax assets 79 Current tax receivable 20 13 Derivative financial instruments 3 - Cash and cash equivalents 78 Total assets 4 Exceptional items $m $m Continuing operations: Exceptional operating items Administrative expenses: Litigation provision (a) - Resolution of commercial dispute (b) - Pension curtailment gain (c) 28 - Holiday Inn brand relaunch (d) - Reorganisation and related costs (e) - Other operating income and expenses: Gain on disposal of hotels (f) 37 27 VAT refund (g) 9 - Gain on sale of other financial assets (h) - 8 46 35 Impairment: Impairment charges: Property, plant and equipment (i) Other financial assets (j) Reversals of previously recorded impairment: Property, plant and equipment (k) 23 - Associates (l) 2 - 20 35 15 Tax Tax on exceptional operating items 5 Exceptional tax credit (m) 43 - 48 Discontinued operations: Gain on disposal of assets: Tax credit (n) - 2 4. Exceptional items (continued) These items are treated as exceptional by reason of their size or nature. a) Estimate of the amount potentially payable in respect of a prior year claim following an unfavourable court judgement in the Americas on 23 February 2011. Any final amount will not be known until the court process is complete. b) Relates to the settlement of a prior period commercial dispute in the Europe region. c) Arises from the closure of the UK defined benefit pension scheme to future accrual with effect from 1 July 2013. d) Related to costs incurred in support of the worldwide relaunch of the Holiday Inn brand family that was announced on 24 October 2007 and substantially completed in 2010. e) Primarily related to the closure of certain corporate offices together with severance costs arising from a review of the Group's cost base. f) Relates to the sale of three hotels in North America ($9m) and the sale of a hotel and related investment in Australia ($28m). g) Arises in the UK and relates to periods prior to 1996. h) Related to the gain on sale of an investment in the AMEA region. i) In 2011, relates to a hotel in Europe following a re-assessment of its recoverable amount, based on fair value less costs to sell. In 2010, related to a hotel in the Americas where the recoverable amount was based on value in use. j) Relates to available-for-sale equity investments subject to prolonged declines in their fair value below cost. k) Relates to the partial reversal of a prior year impairment charge recorded in respect of a North American hotel that was sold in June 2011 and to the full reversal of an impairment charge recorded in respect of another North American hotel. l) Relates to the reversal of a prior year impairment charge recorded in respect of a North American associate investment. m) Represents the release of provisions of $13m (2010 $7m) which are exceptional by reason of their nature relating to tax matters which have been settled or in respect of which the relevant statutory limitation period has expired, together with, in 2011, a $30m revision to the estimated tax impacts relating to an internal reorganisation carried out in 2010 (2010 $7m charge) including the recognition of additional deferred tax assets. n) Related to tax refunded in respect of a prior year hotel sale. 5. Tax The tax charge on the combined profit from continuing and discontinued operations, excluding the impact of exceptional items (note 4), has been calculated using a tax rate of 24% (2010 26%) analysed as follows. Year ended 31 December Profit $m Tax $m Tax rate Profit $m Tax $m Tax rate Before exceptional items Continuing operations 24% 26% Exceptional items Continuing operations 35 48 15 Discontinued operations - - - 2 Analysed as: UK tax 34 Foreign tax 6. Earnings per ordinary share Basic earnings per ordinary share is calculated by dividing the profit for the year available for IHG equity holders by the weighted average number of ordinary shares, excluding investment in own shares, in issue during the year. Diluted earnings per ordinary share is calculated by adjusting basic earnings per ordinary share to reflect the notional exercise of the weighted average number of dilutive ordinary share options outstanding during the year. Adjusted earnings per ordinary share is disclosed in order to show performance undistorted by exceptional items, to give a more meaningful comparison of the Group's performance. Continuing operations Total Continuing operations Total Basic earnings per ordinary share Profit available for equity holders ($m) Basic weighted average number of ordinary shares (millions) Basic earnings per ordinary share (cents) Diluted earnings per ordinary share Profit available for equity holders ($m) Diluted weighted average number of ordinary shares (millions) Diluted earnings per ordinary share (cents) Adjusted earnings per ordinary share Profit available for equity holders ($m) Adjusting items (note 4): Exceptional operating items ($m) Tax on exceptional operating items ($m) 8 8 Exceptional tax credit ($m) - - Gain on disposal of discontinued operations - - - Adjusted earnings ($m) Basic weighted average number of ordinary shares (millions) Adjusted earnings per ordinary share (cents) Diluted weighted average number of ordinary shares (millions) Adjusted diluted earnings per ordinary share (cents) Earnings per ordinary share from discontinued operations cents per share cents per share Basic - Diluted - The diluted weighted average number of ordinary shares is calculated as: millions millions Basic weighted average number of ordinary shares Dilutive potential ordinary shares - employee share options 7 8 7. Dividends cents per share cents per share $m $m Paid during the year: Final (declared for previous year) 84 Interim 46 37 Proposed for approval at the Annual General Meeting (not recognised as a liability at 31 December) Final 8. Net debt $m $m Cash and cash equivalents 78 Loans and other borrowings - current Loans and other borrowings - non-current Derivatives hedging debt values* Net debt Finance lease liability included above * Net debt includes the exchange element of the fair value of currency swaps that fix the value of the Group's £250m 6% bonds at $415m. An equal and opposite exchange adjustment on the retranslation of the £250m 6% bonds is included in non-current loans and other borrowings. 9. Movement in net debt $m $m Net increase in cash and cash equivalents 51 Add back cash flows in respect of other components of net debt: Decrease in other borrowings Decrease in net debt arising from cash flows Non-cash movements: Finance lease obligations Exchange and other adjustments 8 Decrease in net debt Net debt at beginning of the year Net debt at end of the year Commitments and contingencies At 31 December 2011, the amount contracted for but not provided for in the financial statements for expenditure on property, plant and equipment and intangible assets was $14m (2010 $14m). The Group has also committed to invest up to $60m in two investments accounted for under the equity method of which $36m had been spent at 31 December 2011. At 31 December 2011, the Group had contingent liabilities of $8m (2010 $8m). In limited cases, the Group may provide performance guarantees to third-party hotel owners to secure management contracts. The maximum unprovided exposure under such guarantees is $42m (2010 $90m). From time to time, the Group is subject to legal proceedings the ultimate outcome of each being always subject to many uncertainties inherent in litigation. The Group has also given warranties in respect of the disposal of certain of its former subsidiaries. It is the view of the Directors that, other than to the extent that liabilities have been provided for in these financial statements, such legal proceedings and warranties are not expected to result in material financial loss to the Group. Group financial statements The preliminary statement of results was approved by the Board on 13 February 2012. The preliminary statements of results does not represent the full Group financial statements of InterContinental Hotels Group PLC and its subsidiaries which will be delivered to the Registrar of Companies in due course. The financial information for the year ended 31 December 2010 has been extracted from the IHG Annual Report and Financial Statements for that year as filed with the Registrar of Companies. Auditor's review The auditors, Ernst & Young LLP, have given an unqualified report under Chapter 3 of Part 16 of the Companies Act 2006 in respect of the full Group financial statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 14 February 2012
